       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 1 of 22




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF PUERTO RICO

CARLOS ORTIZ DE JESUS and NOEMI                )
FIGUEROA SULIVERES, on their own               )
behalf and in representation of her minor      )
daughter NOF; THE ESTATE OF KOF,               )
constituted by her parents Carlos Ortiz De     )
Jesús and Noemi Figueroa Suliveres             )
                                               )
      Plaintiffs,                              )
                                               )
             v.                                )      3:17-cv-02349-JAW
                                               )
ANDRES REYES BURGOS, INC., and its             )
insurance company MAPFRE PRAICO                )
INSURANCE; RAFAEL PÉREZ                        )
ESTRELLA; PUERTO RICO HIGHWAY                  )
AND TRANSPORTATION AUTHORITY;                  )
DEL VALLE GROUP                                )
                                               )
      Defendants.                              )


   ORDER ON MOTION IN LIMINE TO EXCLUDE EXPERT TESTIMONY

      The defendants in this negligent design case jointly move in limine to exclude

the plaintiffs’ expert witness primarily on the ground that the factual foundation for

his expert opinions is inadequate. The Court denies the motion because the expert’s

opinions have special relevance to crucial factual and legal issues and would likely

assist the trier of fact to understand facts in issue. The Court rejects the defendants’

claims that the expert does not have an adequate foundation for his opinions and

concludes that the traditional tools of vigorous cross-examination, the presentation

of contrary evidence, and careful instruction on the burden of proof at trial are

preferable to exclusion.
        Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 2 of 22




I.     BACKGROUND

       A.      Procedural Background

       On December 7, 2017, Carlos Ortiz de Jesús and Noemi Figueroa Suliveres

(Plaintiffs) acting on their own behalf, as representatives of their surviving minor

daughter, and as representatives of the Estate of KOF, their late minor daughter,

filed a complaint in this Court against Andrés Reyes Burgos, Inc., its insurance

company, Mapfre Praico Insurance, and Rafael Pérez Estrella. Compl. (ECF No. 1).

On February 9, 2018, the Plaintiffs filed an amended complaint, impleading the

Puerto Rico Highway Authority (PRHTA) 1 and Del Valle Group (Del Valle) as

Defendants. Am. Compl. (ECF No. 17). On April 10, 2018, Del Valle filed an answer

to the Amended Complaint. Answer to Am. Compl. (ECF No. 38). On April 30, 2018,

PRHTA filed an answer to the Amended Complaint. Answer to the Am. Compl. (ECF

No. 39). On May 21, 2018, the Plaintiffs filed a Second Amended Complaint to make

a technical change in the parties; the Second Amended Complaint is the operative

complaint. Second Am. Compl. (ECF No. 46).

       On March 10, 2020, the Plaintiffs filed a joint motion for voluntary dismissal,

dismissing Andrés Reyes Burgos, Inc., Mapfre Praico Insurance, and Rafael Pérez

Estrella as Defendants. Jt. Mot. for Partial Voluntary Dismissal (ECF No. 73). On



1       In their Amended Complaint, the Plaintiffs allege that the name of this Defendant is Puerto
Rico Highway Authority. Am. Compl. ¶ 5 (ECF No. 17). In its answer to the Amended Complaint,
this Defendant admitted this allegation in its response to paragraph five. Answer to the Am. Compl.
¶ 5 (ECF No. 39). But this Defendant refers to itself by the initials PRHTA, elsewhere described as
the Puerto Rico Highway and Transportation Authority. Id. On the assumption that the Puerto Rico
Highway and Transportation Authority knows its own name, the Court sua sponte ORDERS the
Amended Complaint further amended to change the name of this Defendant from Puerto Rico Highway
Authority to Puerto Rico Highway and Transportation Authority.

                                                2
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 3 of 22




April 23, 2020, the same parties moved for voluntary dismissal, Mot. Requesting the

Court to Grant Jt. Mot. for Partial Voluntary Dismissal (Docket #73) (ECF No. 80),

which the Court granted that same day.         Order on Mot. for Partial Voluntary

Dismissal (ECF No. 81). PRHTA and Del Valle were not part of the agreement. The

case is trial-ready and had been scheduled for trial from June 15 to June 30, 2020,

but the Court continued the trial due to the global pandemic. Order (ECF Nos. 71,

85).

       On May 13, 2020, in anticipation of the June 2020 trial, PRHTA filed a motion

in limine to exclude Plaintiffs’ expert witness, Dr. Farhad Booeshaghi. Defs.’ Mot. in

Lim. to Exclude Test. of Pls.’ Expert Dr. Farhad Booeshaghi (ECF No. 86) (Defs.’ Mot.).

On May 18, 2020, Del Valle moved to join PRHTA’s motion in limine in full, adopting

by reference the contents of the motion as if filed by Del Valle. Mot. to Join Mot. in

Lim. to Exclude Test. of Pls.’ Expert Dr. Farhad Booeshaghi (ECF No. 87). The Court

granted Del Valle’s motion to join on June 23, 2020. Order Granting Mot. to Join

Mot. in Lim. (ECF No. 102). On June 17, 2020, Plaintiffs responded, objecting to

PRHTA’s motion, Mot. in Opp’n to Mot. in Lim. to Exclude Test. of Pls.’ Expert

Dr. Farhad Booeshaghi (Docket #86) (ECF No. 98) (Pls.’ Opp’n), and on July 10, 2020

supplemented their response. Suppl. Mot. in Opp’n to Mot. in Lim. to Exclude Test.

of Pls.’ Expert Dr. Farhad Booeshaghi (Docket #86) (ECF No. 107) (Pls.’ Suppl. Opp’n).

On August 6, 2020, PRHTA and Del Valle filed a joint reply. Jt. Reply to Pls.’ “Mot.

in Opp’n to Mot. in Lim. to Exclude Test. of Dr. Farhad Booeshaghi” (Docket #98) and

to “Suppl. Mot. in Opp’n . . .” (Docket #107) (ECF No. 111) (Defs.’ Reply).



                                           3
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 4 of 22




      B.    Factual Overview

            1.     Plaintiffs’ Allegations

      The Plaintiffs’ action arises out of an automobile accident that took place on

June 23, 2017 on a highway in Puerto Rico. Second Am. Compl. at ¶¶ 9-12 . Plaintiffs

allege Ms. Figueroa Suliveres was driving with her two daughters from Cayey to

Caguas, Puerto Rico, when she pulled over and parked on the shoulder lane of the

highway for a few minutes. Id. That area of the highway was within a construction

zone at the time of the accident and so two of the three regular traffic lanes were

closed due to the construction. Id. at ¶¶ 24-25. Unknown to Ms. Figueroa Suliveres,

the shoulder lane was allegedly converted into a travel lane. Id. at ¶¶ 25-26. While

parked, Ms. Figueroa Suliveres’ vehicle was rear-ended by a garbage truck, resulting

in injuries to Ms. Figueroa Suliveres and to one of her daughters, and the death of

her other daughter. Id. at ¶¶ 13-17.

      The Plaintiffs brought suit in the United States District Court for the District

of Puerto Rico alleging negligence by the truck driver, the truck driver’s employer,

and the employer’s insurance company. Compl. In their Amended Complaint, the

Plaintiffs also sued PRHTA, the owner of the highway, inspector of the construction

project, and designer of the Maintenance of Traffic (MOT)—the plan for directing

traffic in the construction site—and Del Valle, the general contractor of the

construction project. Second Am. Compl. at ¶¶ 5-6.

      The Plaintiffs’ claims against PRHTA and Del Valle are grounded in four

factual allegations concerning the MOT. First, Plaintiffs allege PRHTA’s MOT “failed



                                          4
        Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 5 of 22




to properly notify drivers through signs and markings that the shoulder lane had

been converted to a regular lane and vehicles could not park on it.” Id. at ¶ 27.

Second, Plaintiffs contend PRHTA “failed to properly inspect the project to make sure

that the MOT was properly implemented.” Id. at ¶ 28. Third, Plaintiffs allege that

Del Valle was “in charge of implementing the MOT as well as making sure that once

the MOT was implemented it was working as intended,” but Del Valle “failed to do

that and as a result they were negligent.” Id. at ¶ 29. Fourth, Plaintiffs allege that

had PRHTA and Del Valle not been negligent, Ms. Figueroa Suliveres would not have

parked in the shoulder lane and the accident would not have occurred. Id. at ¶¶ 29-

30. Plaintiffs brought this suit seeking $14,000,000.00 in damages for physical and

emotional harm suffered by Ms. Figueroa Suliveres, her two daughters, and her

husband. Id. at ¶¶ 32-36.

               2.     Dr. Farhad Booeshaghi: Plaintiffs’ Expert

       In support of their claims, on May 2, 2018, Plaintiffs stated that they were

retaining Dr. Booeshaghi as an “[e]xpert in accident reconstruction and if applicable

in traffic safety engineering on highways under construction.” Jt. Initial Scheduling

Mem. (Docket # 18) (ECF No. 40) at 41. Since 2007, Dr. Booeshaghi has been a

consulting engineer with Global Engineering Scientific Solutions (GESS), working in

the field of forensic engineering. 2 Booeshaghi Dep. at 10. At GESS, Dr. Booeshaghi




2      It appears that Dr. Booeshaghi’s curriculum vitae was marked as Exhibit 1 in his October 21,
2019 deposition, Defs.’ Mot., Attach. 3, Dep. of Farhad Booeshaghi (Booeshaghi Dep.) at 3, 11.
However, Dr. Booeshaghi’s curriculum vitae has not been filed as an attachment to any motion
submitted to the Court.

                                                5
        Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 6 of 22




has participated in a variety of disciplines, including accident reconstruction,

construction, product liability, and premises liability. Id.

       Dr. Booeshaghi prepared a report for this case on July 26, 2019. Defs.’ Mot.,

Attach. 1, Carlos Ortiz & Noemi Figueroa v. Andres Reyes Burgos Co – Report of

Findings (Booeshaghi Report). In his report, Dr. Booeshaghi opined, among other

things, that Del Valle failed to install and maintain the MOT properly and PRHTA

failed to recognize the deficiencies of the MOT. Id. at 51-55. He concluded that

because of the improper MOT, Ms. Figueroa Suliveres was not aware that the area

where she stopped was a designated lane of travel and but for the improper MOT, she

would not have mistaken the shoulder lane as a non-travel lane and would not have

stopped her car there. Id.

II.    The Parties’ Positions

       A.      Defendants’ Motion

       Defendants rely on Federal Rule of Evidence 702 and the series of judicial

decisions commencing with Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S.

579 (1993) to argue that the testimony of Dr. Booeshaghi should be excluded because

his expert testimony is 1) unreliable and 2) irrelevant and unfairly prejudicial. 3 Defs.’

Mot. at 4-9. Defendants argue that Dr. Booeshaghi’s testimony is unreliable because

(i) his “conclusions and opinions directed to the PRHTA and its inspector are

unsupported” and (ii) his “conclusions and opinions as to the improper


3      Defendants divide their argument into three sections: 1) “The Testimony of Plaintiffs’ Expert
Should Be Excluded,” 2) “Dr. Booeshaghi’s Testimony Lacks a Reliable Foundation,” and 3)
“Dr. Booeshaghi’s Testimony is Irrelevant and Unfairly Prejudicial.” Because the first two arguments
are substantially similar, the Court considers them together.

                                                 6
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 7 of 22




implementation of the MOT are unsupported and unreliable.”             Id.   Defendants

specifically object to the following opinions made by Dr. Booeshaghi in his report:

      16.    The inspector of the roadway project failed to recognize the
      deficiencies of the roadway construction MOT;
      17.    Drivers were confused by the existing signage and roadway layout
      as indicated by the June 21, 2017 MOT Report (2 days before accident);
      26.    Because of the improper MOT, Noemi Suliveres was not aware
      that the area where she stopped on the Shoulder Lane was a designated
      lane of travel due to the construction;
      27.    But for the improper MOT on PR 52, Noemi Figueroa Suliveres
      would not have mistaken the Shoulder Lane as a non-travel lane and
      she would not have stopped her Mercedes in the Shoulder Lane where
      it was struck by ARB garbage truck.

Id. at 4-8 (quoting Booeshaghi Report at 54-55). Defendants further contend that

because the testimony lacks any foundation, it does not assist the jury in any way

and should therefore be excluded on relevancy grounds.

      B.     Plaintiffs’ Response

      Plaintiffs reject Defendants’ arguments, asserting that Dr. Booeshaghi’s report

is both reliable and relevant, and any objections “go to the weight of the evidence and

not to the admissibility of the opinions.” Pls.’ Opp’n at 2-6. Plaintiffs cite specific

findings in Dr. Booeshaghi’s report to show support for his conclusions and attach to

their response “over 400 slides of evidence and explanations that support and further

explain [Dr. Booeshaghi’s] opinions.” Id. at 2; see Pls.’ Opp’n, Attachs. 2-4. Plaintiffs

assert Dr. Booeshaghi’s methodology is “accepted by the community, has logic and is

sound” and argue that Defendants “ha[ve] not cited any expert articles or any experts

that challenge the methodology.” Id. at 2-3.




                                           7
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 8 of 22




      C.     Plaintiffs’ Supplemental Response

      In a supplemental response, Plaintiffs draw the Court’s attention to a recent

First Circuit case, Lawes v. CSA Architects and Engineers LLP, 963 F.3d 72 (1st Cir.

2020), to counter Defendants’ claim that “Dr. Booeshaghi did not use a methodology

accepted by the scientific community to reach his opinions, making them unreliable.”

Pls.’ Suppl. Opp’n at 1. Plaintiffs argue that the expert in Lawes was a traffic safety

expert who used a methodology “similar—if not identical—to the one used by

Dr. Booeshaghi here.” Id. at 2. Plaintiffs again contend that Defendants’ arguments

“go to the weight of the evidence, not to their admissibility.” Id. at 4.

      D.     Defendants’ Reply

      Acknowledging that the issues in Lawes are “similar (but not identical)” to this

case, Defendants reject Plaintiffs’ interpretation of Lawes, arguing that not only

should that case be distinguished from this case, but “the Lawes’ decision serves to

actually strengthen the allegations set forth” in the Defendants’ motion in limine.

Defs.’ Reply at 1-2. Defendants contend that “[t]he Lawes’ case is basically the result

of (i) an expert amending its expert findings throughout the discovery process, . . . (ii)

he never does so in writing, and (iii) at some point another party claims foul, or as it

happened in that case, surprise and/or trial by ambush.” Id. at 3. While the Lawes

court found that the traffic safety expert’s opinions “although not bulletproof . . . were

sufficiently reliable to present to a jury,” Lawes, 964 F.3d at 99, Defendants argue

Dr. Booeshaghi’s testimony lacks foundation because Plaintiffs “never deposed the

inspector of the roadway construction MOT (or anyone affiliated with the PRHTA nor



                                            8
         Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 9 of 22




the project manager from Del Valle Group)” and Dr. Booeshaghi “never interviewed

co-plaintiff Ms. Figueroa.” Defs.’ Reply at 5.

III.    LEGAL STANDARD

        Federal Rule of Evidence 702 governs the admissibility of expert testimony:

                A witness who is qualified as an expert by knowledge, skill,
                experience, training, or education may testify in the form of an
                opinion or otherwise if: (a) the expert’s scientific, technical, or
                other specialized knowledge will help the trier of fact to
                understand the evidence or to determine a fact in issue; (b) the
                testimony is based on sufficient facts or data; (c) the testimony is
                the product of reliable principles and methods; and (d) the expert
                has reliably applied the principles and methods to the facts of the
                case.

FED. R. EVID. 702. “To give an expert opinion, a witness must be ‘qualified’ 4 by

‘knowledge, skill, experience, training, or education’ to do so, and the judge must vet

the opinion to ensure it’s ‘reliable.’” United States v. Montijo-Maysonet, No. 18-1640,

2020 U.S. App. LEXIS 27803, at *24-25 (1st Cir. Sept. 1, 2020). More specifically, in

Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), the Supreme

Court designated trial judges as gatekeepers responsible for determining whether

Rule 702’s requirements are met in any given case. Id. at 597. A judge exercising

the gatekeeper role must “ensure that an expert’s testimony ‘both rests on a reliable

foundation and is relevant to the task at hand.’” United States v. Vargas, 471 F.3d

255, 261 (1st Cir. 2006) (quoting Daubert, 509 U.S. at 597); see also Kumho Tire Co.,

Ltd. v. Carmichael, 526 U.S. 137, 147-49 (1999) (extending Daubert to technical and



4       Rule 702’s first phrase requires that the proffered expert be qualified to testify about the things
for which the expert is being proffered to testify. The Defendants have not challenged Dr. Booeshaghi’s
qualifications as a forensic engineer and the Court has not addressed this issue.

                                                    9
        Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 10 of 22




other specialized expert testimony). The inquiry under Rule 702 is a “flexible one.”

Vargas, 471 F.3d at 261 (quoting Daubert, 509 U.S. at 594). The Court possesses

broad discretion to determine whether proffered expert testimony meets Daubert’s

requirements for admissibility. Id.; see Carballo Rodriguez v. Clark Equip. Co., 147

F. Supp. 2d 81, 83 (D.P.R. 2001) (“When assessing the reliability of technical or

specialized expert testimony, as opposed to scientific testimony, the trial judge

exercises ‘broad latitude’ both in how it determines the reliability of the testimony,

and in the ultimate reliability determination”) (citing Kumho Tire Co., 526 U.S. at

149).   The proponent of the expert testimony, in this case the Plaintiffs, must

establish admissibility by a preponderance of the evidence. Bourjaily v. United

States, 483 U.S. 171, 176 (1987); see FED. R. EVID. 702 advisory committee’s note to

2000 amendment (“[T]he admissibility of all expert testimony is governed by the

principles of Rule 104(a).         Under that Rule, the proponent has the burden of

establishing that the pertinent admissibility requirements are met by a

preponderance of the evidence”).

IV.     Lawes v. CSA Architects and Engineers LLP

        On June 18, 2020, the First Circuit handed down Lawes v. CSA Architects and

Engineers—an important case concerning the admissibility of expert testimony in

circumstances remarkably similar to the instant case. 5                  Like this case, Lawes




5       In Lawes, the First Circuit extensively discussed whether the plaintiff in that case complied
with discovery obligations. 963 F.3d at 90-97. In this case, however, the Defendants have not claimed
that the Plaintiffs committed any discovery violations and therefore the Court concentrates on the
First Circuit’s Rule 702 discussion in Lawes, not its teaching on the proper handling of asserted
discovery violations.

                                                 10
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 11 of 22




involved an accident at a construction site and whether an engineering expert hired

by the plaintiff should have been allowed to testify before a jury. 963 F.3d at 76-78.

The district court refused to allow the expert testimony and when the plaintiff’s case

collapsed, the judge dismissed the complaint mid-trial. Id. The plaintiff appealed

the dismissal and the First Circuit concluded that the district court abused its

discretion in excluding the expert testimony, vacated the dismissal, and remanded

the case to the district court. Id. at 109.

      Turning to Rule 702, the First Circuit reviewed the substantive law of Puerto

Rico, noting that the district court’s jurisdiction was based, like this case, on diversity

of citizenship. Id. at 89. According to the First Circuit, under Puerto Rico substantive

law, expert testimony is required in a negligent design case, except in an “exceptional

case” where the “negligence in design [is] blatant enough not to require expert

testimony[.]” Id. (quoting Vázquez-Filippetti v. Banco Popular de Puerto Rico, 504

F.3d 43, 52 (1st Cir. 2007)). The Lawes Court did not reach whether the negligent

design theory required expert testimony because it concluded that the district court

erred in excluding the proffered expert testimony. Id.

      The First Circuit extensively addressed whether the trial court should have

allowed the plaintiff’s expert to testify. Id. at 97-109. To answer this question, the

Lawes Court analyzed the sufficiency of the data upon which the expert relied, the

expert’s methodology and the application of his methodology to the facts in the case.

Id. After engaging in a detailed discussion, the First Circuit concluded that the




                                              11
      Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 12 of 22




district judge “crossed the boundary between gatekeeper and trier of fact.” Id. at 109

(quoting Milward v. Acuity Specialty Prods. Grp., Inc., 639 F.3d 11, 22 (1st Cir. 2011)).

V.    DISCUSSION

      A.     Unreliable and Unsupported Application of the Facts

      Defendants’ main contention is that Dr. Booeshaghi’s expert testimony and

report are unreliable, improper, and based on unsupported assumptions because

“experts cannot base their opinions on speculation or conjecture, unproven facts,

insufficient data, or on facts that are contrary to the evidence and/or ignore the

evidence.” Defs.’ Mot. at 2.

             1.     Dr. Booeshaghi’s Conclusions and Opinions Directed to
                    the PRHTA

      Defendants first argue that Dr. Booeshaghi’s conclusions and opinions directed

to the PRHTA and its inspectors are unsupported because Plaintiffs did not depose

any witness from PRHTA and Dr. Booeshaghi relies “only as to the fact that the

incident occurred to support his findings.” Defs.’ Mot. at 4-5 (“The Parties to this

action have conducted numerous depositions and extensive documentary discovery,

yet the opinion above is not based on the facts that have been obtained during

discovery. Therefore, the opinion expressed above is based on pure speculation,

conjecture, and the improper ipse dixit of Plaintiffs’ proposed expert, and should be

precluded as a matter of law”). Id. Accordingly, the Defendants argue his conclusion

that the PRHTA inspectors “failed to recognize the deficiencies of the roadway

construction MOT” is unreliable. Id.




                                           12
        Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 13 of 22




        The Court is not convinced. The Defendants cite no caselaw and the Court is

aware of none that stands for the proposition that an expert may rely only on

information obtained by deposition or only through formal discovery. 6 Moreover,

Dr. Booeshaghi is not being offered as a percipient witness. He did not observe the

accident and, in formulating his expert opinions, he must rely on what others have

said about the event. It will, of course, be up to the Plaintiffs to place sufficient

evidence before the jury to provide the foundation for Dr. Booeshaghi’s expert

opinions.

        Nor does the Court view Dr. Booeshaghi’s statement about the PRHTA

inspectors’ failure to recognize deficiencies as a speculative assertion of fact but as an

expression of expert opinion, based on a permissible inference, namely that the

PRHTA inspectors must have failed to recognize the design deficiencies because the

deficiencies were glaring enough that a competent inspector would have been aware

of and corrected them. See RTR Techs., Inc. v. Helming, 707 F.3d 84, 93 (1st Cir.

2013) (“[E]xpert testimony may be more inferential than that of fact witnesses,” but

“an expert opinion must be more than a conclusory assertion about ultimate legal

issues”) (quoting Hayes v. Douglas Dynamics, Inc., 8 F.3d 88, 92 (1st Cir. 1993));




6        To the extent Defendants argue that Dr. Booeshaghi’s opinion is unreliable because “there is
no admissible evidence on the record to support” his conclusions, Defs.’ Mot. at 4, the evidence an
expert relies on need not be admissible. See U.S. v. Perocier, 269 F.R.D. 103, 108 (D.P.R. 2009) (“An
expert may rely on facts or data that have not been admitted into evidence if the expert’s reliance is
reasonable ‘as measured against the facts on which experts in the particular field normally rely’”)
(citing Int’l Adhesive Coating Co., Inc. v. Bolton Emerson Int’l Inc., 851 F.2d 540, 544 (1st Cir. 1988));
FED. R. EVID. 703 (“If experts in the particular field would reasonably rely on those kinds of facts or
data in forming an opinion on the subject, they need not be admissible for the opinion to be admitted”).

                                                   13
      Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 14 of 22




Official Comm. of Unsecured Creditors v. Calpers Corp. Partners, LLC, 1:18-cv-68-

NT, 2020 U.S. Dist. LEXIS 125769, at *14 (D. Me. July 17, 2020).

      This Court’s opinion is guided by the First Circuit’s decision in Lawes. In

Lawes, the First Circuit concluded that “the district court exercised its gatekeeping

role under Daubert with too much vigor.” Lawes, 963 F.3d at 99 (quoting Manpower,

Inc. v. Ins. Co. of Pa., 732 F.3d 796, 806 (7th Cir. 2013)). As with the Defendants

here, the defendants in Lawes contended the testimony of an expert in “traffic

accident reconstruction, traffic engineering design, work-zone traffic control

evaluation, and pedestrian safety” was unreliable. Id. at 79. The First Circuit

disagreed. The Lawes Court found that the expert’s methodology was:

      relatively straightforward: (1) he conducted an investigation into the
      conditions in place on the night of Lawes’ accident, including by visiting
      the scene on two occasions, reviewing the police accident report,
      developing a computer animation of the accident, and reviewing photos,
      testimony, the MOT and underlying documents, and other sources; and
      (2) he applied the relevant sections of the MUTCD (and other standards)
      to the facts ascertained from his investigation to determine what
      conditions should have been in place to protect pedestrians from injury.

Id. at 102. The First Circuit went on to state that the expert “opined that his

methodology was generally accepted in the field of traffic engineering, which hails

the MUTCD [Manual on Uniform Traffic Control Devices] as the ‘Bible’” and found

that defendant’s expert applied a similar methodology. Id.

      Noting that “district courts must not ‘unduly scrutinize[] the quality of the

expert’s data,’ because such scrutiny ‘usurps the role of the jury,’” id. at 99 (quoting

Manpower, Inc., 732 F.3d at 806), the First Circuit concluded that the expert’s data

was sufficient. The expert in Lawes considered the MUTCD, the complete MOT,

                                          14
      Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 15 of 22




hundreds of pages of deposition testimony, and other data. Id. at 101. “Taken as a

whole, these documents provide[d] sufficient data from which [the expert] could

reliably opine about the parties’ respective obligations to keep the area safe for

pedestrians.” Id. While defendants pointed out sources that the expert did not use,

the Lawes Court found that “the district court placed undue weight on the sources

[the expert] did not consider, which were readily available to [the expert] as part of

the data he did consider.” Id. at 102. Put simply, Rule 702 “does not demand that an

expert rely on all information that could be deemed relevant.” Id. at 101. Moreover,

the expert was not required to “seek out the best possible source of relevant

information.” Id. Even if relying on other evidence would have made the expert’s

testimony stronger, “‘that was a matter affecting the weight and credibility of [his]

testimony,’ not its admissibility.” Id. at 102 (quoting Payton v. Abbott Labs, 780 F.2d

147, 156 (1st Cir. 1985)).

      The case at hand is remarkably similar. Dr. Booeshaghi too is an accident

reconstruction and traffic safety expert. Dr. Booeshaghi’s methodology is nearly

identical to the expert in Lawes and involves applying the MUTCD to the facts in the

record. Like the Lawes Court, this Court is not convinced by Defendants’ attempts to

point out factual sources that Dr. Booeshaghi failed to consider.        As the record

contains some foundational evidence that the deficiencies existed, even if the

inspectors had been deposed and had denied the existence of the deficiencies, the

seriousness of any acknowledged deficiencies, or the relationship between the

deficiencies and the accident, their denials would not foreclose the factual issues from



                                          15
      Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 16 of 22




being presented to a jury.          A jury, hearing evidence of the deficiencies,

Dr. Booeshaghi’s opinions, and the inspectors’ explanations, could disbelieve the

inspectors in favor of Dr. Booeshaghi’s inferences or vice versa.        Thus, whether

Dr. Booeshaghi’s opinion on this issue carries the day depends on whether the

factfinders, hearing all the foundational evidence, find Dr. Booeshaghi’s conclusions

convincing, and whether the jury draws the same inference about the PRHTA

inspectors’ failures to act in response to whatever deficiencies the jury finds the

Plaintiffs have proven.

      Naturally, the Defendants do not have to meekly accept Dr. Booeshaghi’s

opinions and are free to challenge the facts upon which his opinions are based or to

present countervailing lay testimony and expert opinions. For example, they may

call as witnesses the PRHTA inspectors and others, including engineering experts,

and their witnesses may explain that Dr. Booeshaghi’s alleged deficiencies did not

exist, that they were not deficiencies at all, that the identified deficiencies were minor

and did not require correction, and that the deficiencies did not cause the accident.

But the Defendants may not exclude Dr. Booeshaghi by claiming by motion in limine

that the Plaintiffs cannot prove the contested facts underlying his opinion.

      It is true that in an extreme case, where the expert relies on purely fanciful

and unsubstantiated facts, a district court may step in and prevent the expert

testimony. Seahorse Marine Supplies, Inc. v. P.R. Sun Oil Co., 295 F.3d 68, 81-82

(1st Cir. 2002); Irvine v. Murad Skin Research Labs., 194 F.3d 313, 321 (1st Cir. 1999)

(“Absent adequate factual data to support the expert’s conclusions his testimony was



                                           16
      Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 17 of 22




unreliable”); Wallace Motor Sales, Inc. v. American Motor Sales Corp., 780 F.2d 1049,

1062 (1st Cir. 1985) (“[T]here is a distinction between proof which allows the jury to

make a ‘just and reasonable inference’ of damages and proof which only provides a

basis for ‘pure speculation or guesswork’”) (quoting Bigelow v. RKO Radio Pictures,

Inc., 327 U.S. 251, 264 (1946)); see also Boucher v. U.S. Suzuki Motor Corp., 73 F.3d

18, 22 (2d Cir. 1996) (“Admission of expert testimony based on speculative

assumptions is an abuse of discretion”); Whitney v. Wal-Mart Stores, Inc., Docket No.

03-65-P-H, 2003 U.S. Dist. LEXIS 22629 (D. Me. Dec. 16, 2003).

      But, as in Lawes, the First Circuit and the federal district courts in Puerto Rico

have repeatedly cautioned that “courts must not ‘unduly scrutinize[] the quality of

the expert’s data,’ because such scrutiny ‘usurps the role of the jury.’” Lawes, 963 F.3d

at 99 (quoting Manpower, Inc., 732 F.3d at 806); see Payton, 780 F.2d at 156 (“If the

factual underpinnings of [the experts’] opinions [are] in fact weak, that [is] a matter

affecting the weight and credibility of their testimony”); Campos v. Safety-Kleen

Systems, Inc., 98 F. Supp. 3d 372, 380 (D.P.R. 2015) (finding defendants’ arguments

go to the “weight and credibility” of expert’s testimony and thus “are more properly

suited for cross-examination and presentation of contrary evidence”); Echevarria v.

Caribbean Aviation Maint. Corp., 841 F. Supp. 2d 565 (D.P.R. 2012) (finding

defendants’ arguments that expert’s testimony is “based on unsupported speculation

as it lacks a reliable evidentiary foundation” “go to the weight of the testimony and

not the admissibility requirement of Rule 702”). This is even more true here, where

the gravamen of the Defendants’ argument is not that the Plaintiffs could not prove



                                           17
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 18 of 22




the asserted facts but that the Plaintiffs failed to depose witnesses with potential

personal knowledge or otherwise formally discover their knowledge of the disputed

events.

       In his report, Dr. Booeshaghi lists the materials he reviewed and considered,

which consisted of personal inspection of the vehicles and accident scene as well as

review    of   depositions,     medical     records,    photographs,      pleadings,     recorded

conversations, reports, statements, videos, and technical information. Booeshaghi

Report at 1-4.      Plaintiffs additionally attached more than four hundred slides

explaining his findings to their opposition motion. See Pls.’ Opp’n, Attachs. 2-4.

These materials are similar to those relied on by the Lawes expert and

Dr. Booeshaghi’s opinions drawn from these facts are not “pure speculation,

conjecture, [or] improper ipse dixit.”         Defs.’ Mot. at 5.      As in Lawes, the Court

concludes that Defendants’ reliability argument goes more to the data relied upon

than to the reliability of the scientific methodology, and thus affects the weight and

credibility of Dr. Booeshaghi’s testimony, not its admissibility. 7

               2.      Dr. Booeshaghi’s Conclusions and Opinions as to the
                       Improper Implementation of the MOT

       Defendants next argue that Dr. Booeshaghi’s opinions as to the improper

implementation of the MOT are unsupported and unreliable.                      Defs.’ Mot. at 5.


7       The one opinion Dr. Booeshaghi expresses that skirts the edge of proper expert testimony is
what Ms. Figueroa Suliveres would have done if PRHTA had properly implemented the MOT, namely
that she would not have stopped where she stopped. The Court views this opinion not as
Dr. Booeshaghi speaking for Ms. Figueroa Suliveres but opining as an engineer that the purpose of a
properly implemented MOT is to alert drivers, including Ms. Figueroa Suliveres, that they should not
stop on the shoulder because it had become a travel lane, and, when properly notified, drivers,
including Ms. Figueroa Suliveres, heed the notices. Properly phrased and purposefully limited,
Dr. Booeshaghi’s opinion on this issue is admissible.

                                                18
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 19 of 22




Defendants contend these conclusions are unreliable because they are based on

Dr. Booeshaghi’s own interpretation of:

       (i) issues arising from two days prior to the accident, which makes it
       irrelevant for this case (ii) there is no evidence set forth that he spoke
       with ALL the drivers that [w]ere travelling in the area (and no
       information is set forth about any additional accidents occurring) and
       (iii) most importantly, there is NO indication or admissible evidence that
       the drivers involved in the accident (co-defendant Mr. Estrella and
       Mrs. Figueroa) [w]ere ‘confused’ by the construction nor that
       Mrs. Figueroa mistook the use of the emergency lane as a non-travel
       lane.

Id. at 6 (capitalization in original).

       For the same reasons the Court rejects Defendants’ objections to

Dr. Booeshaghi’s PRHTA conclusions, the Court concludes that Dr. Booeshaghi’s

opinions on the implementation of the MOT are best tested not by exclusion but by

“[v]igorous cross-examination, presentation of contrary evidence, and careful

instruction on the burden of proof . . ..” Daubert, 509 U.S. at 596. Defendants do not

argue that Dr. Booeshaghi’s methodology is flawed, but rather the evidence he relies

on is insufficient. However, as the Court noted earlier, contrary to the Defendants’

contentions, the First Circuit has never held that Rule 702 requires that “experts rely

on all data that could be deemed relevant. It does not even require the expert to seek

out the best possible source of relevant information.” Lawes, 963 F.3d at 101. The

Court concludes that Dr. Booeshaghi reviewed a sufficient record of facts, used an

accepted methodology, and applied his technical expertise to draw his opinions. As




                                          19
        Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 20 of 22




in Lawes, the Court finds this is legally sufficient to survive Defendants’ motion in

limine. 8

        B.      Irrelevant and Unfairly Prejudicial

        Defendants next argue that in addition to its unreliability, Dr. Booeshaghi’s

testimony is irrelevant and unfairly prejudicial because it would mislead the jury.

Defs.’ Mot. at 8-9. They argue that his testimony is the “prototypical example” of

excludable expert testimony because “it does not assist the jury in any way, but

simply is intended to lead them to believe that a product is defective just because an

expert says so.” Id. at 9.

        Expert opinions are admissible if they are “relevant not only in the sense that

all evidence must be relevant [pursuant to Federal Rule of Evidence 402], but also in

the incremental sense that the expert’s proposed opinion, if admitted, likely would

assist the trier of fact to understand or determine a fact in issue.” Ruiz-Troche, 161

F.3d at 81; see FED. R. EVID. 702. The “fundamental question” a court must decide is

“[w]hether the untrained layman would be qualified to determine intelligently and to



8         For support, Defendants quote Whitney v. Wal-Mart Stores, Inc., No. 03-65-P-H, 2003 U.S.
Dist. LEXIS 22629 (D. Me. Dec. 16, 2003): “Expert testimony should be excluded if it is speculative or
conjectural, or if it is based on assumptions that are so unrealistic and contradictory as to suggest bad
faith. . ..” Def.’s Mot. at 7, n.12.
          The full sentence from Whitney reads:

        Although expert testimony should be excluded if it is speculative or conjectural, or if
        it is based on assumptions that are so unrealistic and contradictory as to suggest bad
        faith or to be in essence an apples and oranges comparison, other contentions
        that the assumptions[] are unfounded go to the weight, not the admissibility,
        of the testimony.

Whitney, U.S. Dist. LEXIS 22629, at *11 (quoting Boucher, 73 F.3d at 21) (emphasis added). As in
Whitney, the Court concludes that “[o]n the showing made, [Dr. Booeshaghi’s] proposed testimony is
sufficiently grounded.” Id. at *11-12.

                                                  20
      Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 21 of 22




the best degree, the particular issue without enlightenment from those having a

specialized understanding of the subject matter involved.” United States v. Shay, 57

F.3d 126, 132 (1st Cir. 1995) (quoting United States v. Montas, 41 F.3d 775, 783 (1st

Cir. 1994)).

      The average layperson is not an expert in civil engineering and does not know

the standards for a properly implemented MOT in a roadway construction zone or the

effects on drivers of an improperly implemented MOT. Here, the Court concludes

that Dr. Booeshaghi’s testimony will help a jury determine the critical issues of

breach of duty and causation in Plaintiffs’ negligence action against Defendants.

Thus, his designated testimony meets Rule 702’s special relevancy standard.

      Defendants further argue that Dr. Booeshaghi’s testimony is unfairly

prejudicial under Federal Rule of Evidence 403 because it would mislead the jury.

Under this Rule, even relevant evidence may be excluded “if its probative value is

substantially outweighed by the danger of unfair prejudice, confusion of the issues,

or misleading the jury. . ..” Daubert, 509 U.S. at 595; see FED. R. EVID. 403.

      As previously stated, the Court concludes that Dr. Booeshaghi’s opinions have

special relevance because they “likely would assist the trier of fact to understand . . .

a fact in issue” related to the liability and causation issues. See First Marblehead

Corp. v. House, 541 F.3d 36, 42 (1st Cir. 2008); Ruiz-Troche, 161 F.3d at 81.

Therefore, Defendants’ concerns about Dr. Booeshaghi’s opinions misleading the jury

are outweighed by the relevance of his testimony to crucial legal issues and are

safeguarded by Defendants’ ability to engage in “vigorous cross-examination, [the]



                                           21
       Case 3:17-cv-02349-JAW Document 114 Filed 09/14/20 Page 22 of 22




present[ation of] contrary evidence, and . . . careful instructions on the burden of

proof.” Daubert, 509 U.S. at 596; FED. R. EVID. 403.

VI.    CONCLUSION

       The Court DENIES the Defendants’ Motion to Exclude Dr. Farhad Booeshaghi

(ECF No. 86). 9

       SO ORDERED.

                                          /s/ John A. Woodcock, Jr.
                                          JOHN A. WOODCOCK, JR.
                                          UNITED STATES DISTRICT JUDGE

Dated this 14th day of September, 2020




9       On July 9, 2020, the Plaintiffs filed a document entitled supplemental motion to brief the
impact of Lawes on the Court’s ruling on the pending motion in limine. Pls.’ Suppl. Opp’n. The
Plaintiffs intended their filing to be only a memorandum supplementing their earlier opposition to the
Defendants’ motion in limine, but as they entitled their opposition as a supplemental motion, not
memorandum, the Clerk’s Office categorized the filing as a motion. As the Plaintiffs’ supplemental
opposition is merely a supplemental memorandum, not a motion and the Court resolves the issue
presented in the supplemental motion by ruling on the motion in limine, the Court DISMISSES as
moot the Plaintiffs’ Supplemental Motion in Opposition to Motion in Limine to Exclude Testimony of
Plaintiffs’ Expert Dr. Farhad Booeshaghi (Docket #86) (ECF No. 107).

                                                 22
